Citation Nr: 1302615	
Decision Date: 01/24/13    Archive Date: 01/31/13

DOCKET NO.  10-00 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent for the service-connected internal derangement, left knee.  

2. Entitlement to an evaluation in excess of 10 percent for the service-connected degenerative changes, left knee.  

3. Entitlement to a compensable evaluation for the service-connected residuals, status-post hematoma, left knee with scars.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to May 1983.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in July 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In November 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the record.  

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Virtual VA" system to ensure a complete assessment of the evidence.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.  


REMAND

The Veteran contends that he is entitled to a disability rating in excess of 10 percent for his service-connected degenerative changes, left knee (evaluated under Diagnostic Code 5010-5260); to a disability rating in excess of 10 percent for his service-connected derangement, left knee (evaluated under Diagnostic Code 5257); and to a compensable disability rating for his service-connected residuals, status-post hematoma, left knee, with scars (currently evaluated under Diagnostic Code 7199-7819, and previously evaluated under Diagnostic Code 5299-5019).  See 38 C.F.R. §§ 4.20, 4.71a, and 4.118 (2012).  The record, however, requires clarification before a decision on the merits of his claim may be made.  Specifically, the Board finds a more recent examination, to include appropriate empirical testing, is necessary for the Board to properly adjudicate these claims.  VA is required to afford the Veteran a contemporaneous VA examination to assess the current nature, extent and severity of his service-connected disabilities.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  The duty to conduct a contemporaneous examination is triggered when the evidence indicates that there has been a material change in disability and the available evidence is too old or that the current rating may be incorrect.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995).  

VA's Office of General Counsel has provided guidance concerning increased rating claims for knee disorders.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  However, pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14 (2012).  VA's General Counsel stated that compensating a claimant for separate functional impairment under Diagnostic Code 5257 and 5003 does not constitute pyramiding.  See VAOPGCPREC 23-97 (July 1, 1997).  

In VAOPGCPREC 9-98, VA's General Counsel  reiterated that if a veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also X-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  In addition, the General Counsel considered a hypothetical situation in which a knee disability was evaluated under Diagnostic Code 5259 that was productive of pain, tenderness, friction, osteoarthritis established by x-rays, and a slight loss of motion.  For the purposes of the hypothetical, it was assumed that Diagnostic Code 5259 did not involve limitation of motion.  Given the findings of osteoarthritis, the General Counsel stated that the availability of a separate evaluation under Diagnostic Code 5003 in light of sections 4.40, 4.45, 4.59 must be considered.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Absent x-ray findings of arthritis, limitation of motion should be considered under Diagnostic Codes 5260 and 5261.  The Veteran's painful motion may add to the actual limitation of motion so as to warrant a rating under Diagnostic Codes 5260 or 5261.  

The General Counsel further noted in VAOPGCPREC 9-98 that the removal of the semilunar cartilage may involve restriction of movement caused by tears and displacements of the menisci, but that the procedure may result in complications such as reflex sympathetic dystrophy, which can produce loss of motion.  Therefore, limitation of motion is a relevant consideration under Diagnostic Code 5259, and the provisions of 4.40, 4.45, and 4.59 must be considered.  

In addition, the VA General Counsel has held that separate ratings may be assigned under Diagnostic Code 5260 and Diagnostic Code 5261 for disability of the same joint.  VAOPGCPREC 9-2004 (September 17, 2004).  Specifically, where a veteran has both a limitation of flexion and a limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss may be due to due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2012).  Pain on movement, swelling, deformity, or atrophy of disuse are relevant factors in regard to joint disability.  38 C.F.R. § 4.45 (2012).  Painful, unstable, or malaligned joints, due to a healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59 (2012).  

Additionally, while the Veteran's appeal was pending, 38 C.F.R. § 4.118 for rating skin disabilities was amended, effective October 23, 2008.  See 73 Fed. Reg. 54708-01, 54710 (September 23, 2008).  Under the revised regulations, scars other than of the head, face, or neck, are rated under Diagnostic Codes 7801 to 7805.  This new regulation, however, indicates that the revised provisions are applicable only to claims received on or after October 23, 2008.  Accordingly, because the Veteran's claim was received before that date, these revisions do not apply to the present case.  73 Fed. Reg. 54708 (Sept. 23. 2008).  Rather, this appeal will be considered solely under the criteria effective as of the February 2007 claim.  

The Veteran's most recent VA examination took place in June 2011.  This examination generally revealed findings of no scar based on the skin examination, and no evidence of rashes or lesions.  The Board notes the examiner did not discuss the history of the Veteran's residuals, status-post hematoma, left knee, with scars.  The examiner also observed the Veteran had a normal gait; normal, steady walk; no unusual shoe wear pattern; and did not require any assistive device for ambulation.  Regarding knee stability, the examiner noted that the left knee stability tests were within normal limits for anterior and posterior cruciate ligaments, medial and lateral collateral ligaments, and the medial and lateral meniscus.  Also, the left knee showed no signs of subluxation.  

Since then, the Veteran has testified before the Board, and asserted that the Veteran's symptoms are much more severe than the results of his latest examination indicate.  Specifically, the Veteran reported that he is unable to stand for long periods of time, to walk or to run, and that his range of motion is severely limited by his pain, which produces steady throbbing and is made worse by swelling.  He indicated that he has been prescribed Vicodin to treat his pain, that he currently requires the use of a cane, and has previously required the use of a brace and of a transcutaneous electrical nerve stimulation (TENS) unit.  He also reported that he has undergone physical therapy and injections to the knee to relieve his symptomatology.  Further, he indicated that he had 4 scars, 3 of which were visible, and 1 of which was indented and painful to touch.  He described occasional, transient bruising and swelling at the left knee.  

The Veteran is competent to report the observable symptoms of his left knee disabilities.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); 38 C.F.R. § 3.159(a)(2).  

The United States Court of Appeals for Veterans Claims (Court) has held that the Board may not rely upon its own unsubstantiated medical opinion.  Allday v. Brown, 7 Vet. App. 517 (1995); Godfrey v. Brown, 7 Vet. App. 398 (1995); Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

When the medical evidence of record is insufficient, in the opinion of the Board, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991); see also 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

Hence, a remand is required to provide the Veteran with VA examination and medical opinion to assess the nature and severity of his left knee skin, degenerative changes and derangement disabilities.  

Additionally, the Veteran has indicated that in 2004 he was in receipt of Workers' Compensation benefits due to his left knee disability.  These records would be relevant to the issues on appeal and they must be obtained.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(1) (2012).  

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC must ascertain if the Veteran has received any VA, non-VA, or other medical treatment that is not evidenced by the current record, to specifically include any Workers' Compensation records.  The RO/AMC must provide the Veteran with the necessary authorizations for the release of any non-VA treatment records not currently on file.  The RO/AMC must obtain these records and associate them with the claims folder.  If the records are not obtainable (or none exist), the Veteran must be notified and the record clearly documented. The RO/AMC must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All responses received must be associated with the claims file.  It is not necessary for records existing in the Virtual VA system to be printed.  

2. After securing any VA or private treatment records (or receiving a negative response), the RO/AMC must arrange for a VA examination with appropriate clinician(s) to ascertain the severity of the service-connected left knee  and skin disabilities and their impact on his employability and daily activities.  The question of the source or etiology of the disorders is only relevant to the extent that it may provide information as to the severity of the disorders.  

A copy of this remand and all relevant pre-service, in-service and post-service treatment records, along with all pertinent lay statements, must be made available to the examiner, to include any pertinent records in Virtual VA.  The examiner is asked to confirm whether paper and/or electronic records were available for review.  

The examiner must take a detailed history from the Veteran and review the lay record.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete rationale in support of such a finding.  

Specifically, the examiner should provide an opinion in terms that are consistent with the rating criteria for rating limitation of motion of the knee (DCs 5260 and 5261), for rating recurrent subluxation or lateral instability of the knee (DC 5257), for rating ankylosis of the knee (DC 5256), and for rating cartilage, semilunar, dislocated and/or removed (DCs 5258 and 5259), specifically considering the guidance of DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  See also 38 C.F.R. §§ 4.40, 4.45 and 4.59 (2012).  

The examiner should provide an opinion regarding any observable residuals status-post hematoma, left knee, including any identifiable scars present, as well as measurements, in square inches, of any scars identified.  The examiner should comment on any pain and instability of any scars identified, and should discuss any visible or palpable tissue loss, as well as the functional impact of any scars identified.  If the examiner is not qualified to provide an opinion on this matter, another qualified examiner must be given an opportunity to review the record, examine the Veteran, and provide an opinion that addresses these issues.  

Finally, the examiner should comment on the functional effects of the Veteran's left knee disabilities on his occupational status and his everyday life, including his ability to secure and follow a substantially gainful occupation.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  All opinions and conclusions expressed must be supported by a complete rationale in a typewritten report.  

In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the specific supporting evidence of record.  The examiner must provide a fully reasoned explanation for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.  

The examiner is advised that by law, an examiner's statement that an opinion is based on the medical expertise of the examiner, but without a fully reasoned explanation, is not a legally sufficient opinion and may result in a return of the claim to the examiner.  

3. After completion of the above and any additional development deemed necessary, the RO/AMC should review the issues on appeal.  All applicable laws and regulations should be considered.  If any benefit sought remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).  



